            Case 1:21-mj-00481-RMM Document 4 Filed 06/21/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           :       Case No:
                                                   :
                 v.                                :
                                                   :       VIOLATIONS:
                                                   :
SHANE JASON WOODS,                                 :
   Defendant                                       :      18 U.S.C. § 111(a)(1) (Assault on a Law
                                                   :      Enforcement Officer
                                                   :      18 U.S.C. § 113(a)(4) (Assault in Special
                                                   :      Maritime and Territorial Jurisdiction)
                                                   :      18 U.S.C. § 231(a)(3) (Obstruct, Impede, or
                                                   :      Interfere with Law Enforcement During
                                                   :      Civil Disorder)
                                                   :       18 U.S.C. § 1752(a)(1)
                                                   :       (Restricted Building or Grounds)
                                                   :       18 U.S.C. § 1752(a)(2)
                                                   :       (Disorderly and Disruptive Conduct in a
                                                   :       Restrict Building or Grounds)
                                                   :       18 U.S.C. §§ 1752(a)(4)
                                                   :       (Engaging in Act of Physical Violence in
                                                   :       Restricted Building or Grounds)
                                                   :       40 U.S.C. § 5104(e)(2)(D)
                                                   :       (Violent Entry or Disorderly Conduct)
                                                   :      40 U.S.C. §§ 5104(e)(2)(F)
                                                   :      (Act of Physical Violence on Grounds)
                                                   :


                                                   ORDER

         This matter having come before the Court pursuant to the application of the United States to seal,

 the Court finds that, because of such reasonable grounds to believe the disclosure of the complaint and

 associated filings will result in flight from prosecution, destruction of or tampering with evidence, and

 serious jeopardy to the investigation, the United States has
              Case 1:21-mj-00481-RMM Document 4 Filed 06/21/21 Page 2 of 2



 established that a compelling governmental interest exists to justify the requested sealing.

         1.       IT IS THEREFORE ORDERED that the application is hereby GRANTED, and that

 the affidavit in support of criminal complaint and other related materials, the instant application to seal,

 and this Order are sealed until the arrest warrant is executed.

         2.       IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the public

 docket of the arrest warrant until it is executed.




Date: June 21, 2021                                   ______________________________
                                                      ROBIN M. MERIWEATHER
                                                      UNITED STATES MAGISTRATE JUDGE
